DETAILED ACTION
	This action is responsive to 02/08/2021.
	Prior objection to the specification has been withdrawn.
	Prior objections to claims 1-3, 8-9, 12-14, and 18 have been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention relates to display systems used in safety critical applications where redundancy is desired to maintain functionality under adverse environments.
The prior art of record fails to adequately disclose the combined features of the claimed invention, particularly, the prior art of record fails to adequately disclose “wherein during normal operation, the one or more columns of switching elements connect left row portions with right row portions, such that voltages are applied to the rows to cause an image to be displayed across the entire pixel array; wherein responsive to a malfunction of one of the sets of row drivers on one side of the pixel array, the one or more columns of switching elements are opened, isolating the left row portions from the right row portions, such that voltages from the other set of row drivers on the other side of the pixel array are applied to row portions on a side of the one or more columns of switching elements corresponding to the other side of the pixel array  to cause the image to be displayed only across the left portion or the right portion of the pixel array”, as recited in independent claim 1. Similar limitations are also recited in independent claim 12.
Representative prior art include the following:
Park (US Patent 7,023,419) teaches a liquid crystal display device that performs divisional driving for maintaining picture quality of a large-scale/high-resolution liquid crystal display device, by utilizing a divisional driving controller to control switching devices arranged in a column or row direction to switch the display device to a divisional driving mode or a non-divisional driving mode.
Dunn et al. (US Pub. 2013/0176318, US Patent 9,418,603) teaches a redundant control system for LCD wherein each TFT is connected to a first and a second control system, wherein the entire display is driven by the first control system, and when/if a failure occurs in the first control system, it is powered down and a second control system maintains operation of the entire display.
Teranuma (US Pub. 2018/0182313) teaches a liquid crystal display unit having n-control units that are configured to control respective areas of the display unit.
Yamashita (US Pub. 2009/0284500) teaches an active matrix display device having a display area, and a boundary switch separating the display area into a plurality of sub-display areas to minimize power consumption, wherein the boundary switch is controlled by a switch driving device.

Kang (US Patent 10,127,848) teaches a display device, including a display panel having a display area divided into multiple display areas, wherein a display area selector may generate a control signal for selectively turning on or turning off switching elements to select a display area.
Dunn (US 2008/0284694) teaches a flat panel display having first and second display areas that are separately driven, wherein the first and second display areas may be further subdivided into further sub-display areas.
Wang et al. (US Patent 9,953,561) teaches a display having an array substrate with multiple gate lines, wherein a plurality of switch elements are switched on/off to drive different gate line portions (11, 12), in order to minimize the pulling down of the voltage of a common electrode, thereby alleviating defects such as afterimage and crosstalk.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706.  The examiner can normally be reached on 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.